 1   Richard A. Hoyer (State Bar No. 151931)
     rhoyer@hoyerlaw.com
 2   Ryan L. Hicks (State Bar No. 260284)
     rhicks@hoyerlaw.com
 3   Nicole B. Gage (State Bar No. 318005)
     ngage@hoyerlaw.com
 4   HOYER & HICKS
     4 Embarcadero Center, Suite 1400
 5   San Francisco, California 94111
     Telephone: (415) 766-3539
 6   Facsimile: (415) 276-1738
 7   Attorneys for Plaintiff
     TRACY HANKINS
 8
     Mark S. Askanas (State Bar No. 122745)
 9   Dylan B. Carp (State Bar No. 196846)
     Amy P. Frenzen (State Bar No. 245368)
10   JACKSON LEWIS P.C.
     50 California Street, 9th Floor
11   San Francisco, California 94111-4615
     Telephone: (415) 394-9400
12   Facsimile: (415) 394-9401
     E-mail: Mark.Askanas@jacksonlewis.com
13   E-mail: Dylan.Carp@jacksonlewis.com
     E-mail: Amy.Frenzen@jacksonlewis.com
14
     Attorneys for Defendant
15   CALIX, INC.
16                                    UNITED STATES DISTRICT COURT

17                   NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION

18

19    TRACY HANKINS,                                             Case No. 5:19-cv-07547-SVK

20                                      Plaintiff,               STIPULATION AND [PROPOSED]
                                                                 ORDER RE: FEDERAL RULE OF
21                              vs.                              EVIDENCE 502(d)

22    CALIX INC. and DOES 1-25,

23                                      Defendants,              Complaint Filed:   11/15/2019
                                                                 Trial Date:        5/3/2021
24

25

26   ///
27   ///
28   ///

                                                               1
     Stipulation and [Proposed] Order Re: Federal Rule of Evidence 502(d)           Case No. 5:19-cv-07547-SVK
 1            Plaintiff Tracy Hankins (“Plaintiff”) and Defendant Calix, Inc. (“Defendant”), by and
 2   through their respective counsel of record, stipulate as follows in order to facilitate the exchange
 3   of information and documents, which may be subject to confidentiality limitations on disclosure
 4   due to federal laws, state laws, and privacy rights, as follows:
 5            1.       The production of privileged or work-product protected documents, electronically
 6   stored information (“ESI”) or information, whether inadvertent or otherwise, is not a waiver of the
 7   privilege or protection from discovery in this case or in any other federal or state proceeding. This
 8   Order shall be interpreted to provide the maximum protection allowed by California law and
 9   federal law, including Federal Rule of Evidence 502(d).
10            2.       Nothing contained herein is intended to or shall serve to limit a party’s right to
11   conduct a review of documents, ESI or information (including metadata) for relevance,
12   responsiveness and/or segregation of privileged and/or protected information before production.
13   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
14

15   DATED: March 4, 2020                                   _____________________________________
                                                             Attorneys for Plaintiff Tracy Hankins
16

17   DATED: March 6, 2020                                           /s/ Amy P. Frenzen
                                                            _____________________________________
                                                             Attorneys for Defendant Calix, Inc.
18

19                                              [PROPOSED] ORDER

20            GOOD CAUSE APPEARING, the Stipulated 502(d) Protective Order is hereby approved

21   and adopted. IT IS SO ORDERED.

22

23   DATED: March 9, 2020                                _________________________________________
                                                         United States Magistrate Judge Susan Van Keulen
24

25

26

27

28   4833-4269-0230, v. 1


                                                               2
     Stipulation and [Proposed] Order Re: Federal Rule of Evidence 502(d)        Case No. 5:19-cv-07547-SVK
